 629316 NLRB No. 105MEDITE OF NEW MEXICO1314 NLRB 1145 (1994).2The Charging Parties have excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the judge's findings.3298 NLRB 58 (1990), enfd. 957 F.2d 1467 (7th Cir. 1992).4289 NLRB 252 (1988).5To the extent that the Board's decision in Beverage-Air, 185NLRB 168 (1970), could be read to hold that an employee's resigna-
tion from employment in order to withdraw profit-sharing or similar
funds establishes an unequivocal intent to sever permanently the em-
ployee's relationship with the employer, we find that any such impli-
cation has been effectively overruled by the Board's decisions in
Rose Printing, supra, and Augusta Bakery, supra.Medite of New Mexico, Inc. and Benny Coca andWilliam Cordova and George Montoya. Cases28±CA±11281±6, 28±CA±11281±7, and 28±CA±
11281±19March 6, 1995SUPPLEMENTAL DECISION AND ORDERCHAIRMANGOULDAND
MEMBERSSTEPHENSAND
TRUESDALEOn September 15, 1994, the Board issued a Deci-sion and Order in these cases, severing the cases from
the original proceeding and remanding the cases to Ad-
ministrative Law Judge George Christensen for the
purpose of determining (1) whether W. Cordova effec-
tively terminated his employment relationship with the
Respondent; and (2) whether the record shows that B.
Coca and G. Montoya did not engage in the alleged
strike misconduct, or if they did engage in the mis-
conduct, whether the misconduct was serious enough
to coerce or intimidate employees in the exercise of
their Section 7 rights.1On December 6, 1994, the administrative law judgeissued the attached supplemental decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Parties filed cross-exceptions with a sup-
porting brief and filed an answering brief to the Re-
spondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the judge's supplementaldecision and the record in light of the exceptions,
cross-exceptions, and briefs and has decided to affirm
the judge's rulings, findings,2and conclusions and toadopt the recommended Order.We agree with the judge that the Respondent failedto present unequivocal evidence that Cordova intended
to sever his employment relationship with the Re-
spondent when Cordova sought and obtained hismoney from the 401(k) plan. In adopting the judge's
findings regarding this issue, we emphasize that: Cor-
dova initiated the call to Debbie Alexander of the Re-
spondent's personnel office only because he wanted his401(k) money; Cordova's letter of resignation was sent
at Alexander's direction because it was the only way
that Cordova could obtain his funds; and there is no
evidence that Cordova spoke with anyone in the Re-
spondent's personnel office about his employment sta-tus except Alexander, who was responsible for admin-istering the Respondent's 401(k) plan vis-a-vis the em-
ployees. We also note that there is no evidence that
Cordova told Alexander, at the time he requested his
funds, that he had obtained another job. In these cir-
cumstances, as in Augusta Bakery3and Rose Printing,4we find that Cordova's letter of resignation did notevince his intent to permanently abandon his job.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Medite of New Mexico,
Inc., Las Vegas, New Mexico, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.SUPPLEMENTAL DECISIONGEORGECHRISTENSEN, Administrative Law Judge. OnMay 1, 1993, I issued a decision in the subject case. On Sep-
tember 15, 1994, after review of my decision, the National
Labor Relations Board (Board) issued an order that: ``Cases
28±CA±11281±6, 28±CA±11281±7 and 28±CA±11281±19
are severed ... and are remanded ... for the limited pur-

pose of determining (1) whether W. Cordova effectively ter-
minated his employment relationship with the Respondent;
and (2) whether the record shows that B. Coca and G. Mon-
toya did not engage in the alleged strike misconduct or, if
they did engage in the misconduct, whether the misconduct
was serious enough to coerce or intimidate employees in the
exercise of their Section 7 rights. In making these latter de-
terminations, we direct the judge to rely only on evidence
and testimony that is untainted by the failure to sequester
witnesses during testimony regarding common events'' and
further ordered ``that the judge shall prepare and serve on the
parties a Supplemental Decision setting forth the above de-
terminations including credibility resolutions, findings of
fact, conclusions of law and a recommended order.''Based on my review of the entire record, observation ofthe witnesses, review of the briefs of the General Counsel,
the Charging Party, and the Respondent and pursuant to the
Board's directions, I enter the followingFINDINGSOF
FACT(CORDOVA)William Cordova was employed by the Respondent in Au-gust 1984 and held a variety of jobs between l984 and June
11, 1990, when he joined the strike. Between 1984 and 1990,
he worked as a laborer, utility trainee, cleaner operator, rip
chain, rip saw forklift operator, cutoff saw forklift operator, 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Findings have been entered in the underlying decision that at allpertinent times Stone was a supervisor and agent of the Respondent
acting on its behalf within the meaning of Sec. 2 of the Act.2I find at times pertinent Alexander was an agent of the Respond-ent acting on its behalf within the meaning of Sec. 2 of the Act.3298 NLRB 58, 59 (1990), enfd. 957 F.2d 1467 (7th Cir. 1992).bander operator, and shuffler operator, at rates ranging from$6 to $8.09 per hour.Following the Union's decertification and abandonment offurther strike activities in November 1990, Cordova submit-
ted a written, unconditional offer to return to work to the Re-spondent.He has never been offered reinstatement at any time sincethe Respondent's receipt of his offer.The Respondent advanced, as an affirmative defense, thecontention Cordova abandoned his employment by Medite
following the submission of his offer and is not entitled to
reinstatement.In support of that position, the Respondent called Person-nel Director Stone1to the stand. Crediting Stone's testimonyand an exhibit sponsored by Stone (recited below), I find:1. During Cordova's employment prior to the strike, theRespondent entered into a contract with W.M. Benefits
Group wherein W.M. assumed the role of trustee for the pur-
pose of receiving funds pursuant to a 401(k) plan, investing
those funds, and paying out those funds to the Respondent's
employees upon death, retirement, or termination of employ-
ment in accordance with the plan's provisions.2. Under certain provisions of the plan, employees werepermitted to withdraw their contributions from their plan ac-
count prior to death, retirement, or termination of employ-
ment; however, prior to death or retirement, they were barred
from withdrawing the remaining funds credited to their plan
account unless their employment terminated. In administering
the plan, if an employee requested the withdrawal of all
moneys credited to his or her plan account prior to retirement
or death and held employee status, the employee was re-
quired to submit a written resignation of employment before
his or her request would be honored.3. Debbie Alexander of the Respondent's personnel depart-ment was charged with the responsibility of administering
the fund accounts vis-a-vis the Respondent's employees.24. Alexander, pursuant to her instructions, required anyemployee who sought to close out his account in the plan by
obtaining all the moneys credited to the employee's plan ac-
count, to submit a written resignation before she would proc-
ess such a request.5. On July 12, 1991, Cordova sent the following commu-nication to Alexander:To whom it may concern:I'm requesting my name to be withdrawn fromMedite's waiting list for employment.I no longer wish to have any affiliation with thiscompany.Please release the remainder of my investmentmoney in the 401(k) plan.William N. Cordova #3057Social Security #525±88±19636. Though the Respondent could have recalled Cordovadespite its receipt of that communication, the Respondent de-cided to and treated the communication as an abandonmentby Cordova of his employee status and refrained from offer-
ing Cordova reinstatement to any position thereafter (he had
not been offered reinstatement at any prior time, as well).When the Respondent completed its presentation of evi-dence, the General Counsel called Cordova to the stand.
Crediting Cordova's testimony, I find:1. Cordova stayed out on strike throughout the course ofthe strike.2. During 1990, while on strike, he withdrew funds hecontributed to and which were credited to his plan account.3. In 1991, he contacted Alexander and expressed a desireto withdraw whatever funds remained to his credit in his plan
account. Alexander informed him he would have to send in
a written resignation before she would process his request.4. In response, he sent her the communication describedabove and subsequently received the funds.5. He sent that communication because ``That was theonly way could get the remainder of my 401(k) money out.''6. He had no other reason for sending the communication.
7. He was prepared to go back to work at Medite if hewas offered reinstatement.8. He wrote the communication himself.
9. He used the language ``I no longer wish to have anyaffiliation with this company'' because he thought that was
the language the Company required before it would give him
his money.10. He was employed by the state hospital the day beforehe sent his July 11, 1991 communication to Alexander and
has remained in that employment since that time.11. He did not intend to sever any future relationship withMedite by sending Medite his July 12, 1991 communication.12. To the contrary, he would have liked to return to workat Medite because ``the difference from the rate of pay from
what I'm making now and what I started is only a dollar dif-
ference from minimum wage.''Analysis and Conclusions (Cordova)As the Board noted in the Augusta Bakery case,3[T]o establish an abandonment of employment suffi-cient to relieve the employer of its reinstatement obliga-
tions the employer must present ``unequivocal evidence
of intent to permanently sever (the striker's) employ-
ment relationship.''and went on to hold the striking employees in that case didnot abandon their statutory right as employees to reinstate-
ment by tendering applications for receipt of their pension
benefits and receiving them during a strike.In similar fashion, in Rose Printing Co., 289 NLRB 252(1988), the Board held strikers who executed statements of
resignation to obtain retirement contributions did not aban-
don their employment so as to relieve the struck employer
of its reinstatement obligations. In that case, as here, striker
testimony they tendered their resignations as the only way
they could obtain the contributions and that they did not in-
tend to quit their employment by such tender was credited
and held controlling. Also see MCC Pacific Valves, 244NLRB 93l (1979), to the same effect with respect to a per- 631MEDITE OF NEW MEXICO4If no exceptions are filed as provided by Sec. 102.46 of theBoards Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.sonnel clerk demand a striker sign a voluntary quit form asa condition for his receipt of accrued vacation pay, and S &M Mfg., 165 NLRB 663 (1967), with respect to a resignationsubmitted to comply with a demand by a new employer.As the Board noted in Goodman Investment Co., 292NLRB 340 (1989), where the administrative law judge has
credited an employee's testimony his letter of resignation did
not reflect his real motive for resigning and that he would
return to his old job if it was offered, reinstatement was war-
ranted.Cordova's securing of a job a year after he went on strikeand the day after he tendered his July 12, 1992 communica-
tion to Alexander does not establish he intended to abandon
his employee status with Medite and his statutory right to re-
instatement by submitting the communication. A striker's se-
curing of other employment after engaging in a prolonged
strike and prior to receiving any reinstatement offer does not
establish his abandonment of his interest in reinstatement
(Rose Printing Co., 304 NLRB 1076 (1191)), particularly inview of Cordova's credited testimony he was earning far less
at his new job than the wages he earned while employed at
Medite, a major if not the major industrial employer in the
Las Vegas, New Mexico area, and his credited testimony he
did not intend to abandon his employee status and reinstate-
ment rights at Medite to one of the many higher paying jobs
he had demonstrated an ability to perform, jobs which paid
far more than the job he took after a year without work at
far less pay and opportunity for advancement.On the basis of the foregoing, I find and conclude the Re-spondent failed to present unequivocal evidence Cordova in-
tended to sever his employment relationship with the Re-
spondent when he sought and obtained the moneys to his
credit in the 401(k) plan but, to the contrary, Cordova did
not intend to sever that relationship when he sought and ob-
tained those moneys.CONCLUSIONSOF
LAW(CORDOVA)1. Cordova did not effectively terminate his employmentrelationship with Medite by complying with Alexander's de-
mand of a written resignation as a condition precedent to re-
ceiving the balance of the moneys to his credit in Medite's
401(k) plan;2. By failing and refusing to offer William Cordova theopportunity to bid on job vacancies following his uncondi-
tional offer to return to work without establishing any legiti-
mate business justification therefor, the Respondent violated
Section 8(a)(1) and (3) of the National Labor Relations Act.3. The aforesaid unfair labor practice affected and affectsinterstate commerce as defined in the Act.THEREMEDY(CORDOVA)Having found the Respondent engaged in unfair laborpractices, I recommend the Respondent be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the purposes of the Act.Having found the Respondent violated the Act by failingand refusing to offer William Cordova the opportunity to bid
on job vacancies following its receipt of his unconditional
offer to return to work, I recommend the Respondent be di-
rected to offer reinstatement to William Cordova if, at the
compliance stage of this proceeding, it is determined thatCordova was denied reinstatement as a consequence of theRespondent's failure and refusal to give him an opportunity
to bid on job vacancies, and made whole for any loss of pay
and benefits he may have suffered by virtue of the Respond-
ent's discrimination against him, such payment to be made
in accordance with F. W. Woolworth & Co., 90 NLRB 289(1950), with interest computed in the manner prescribed in
New Horizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDER (CORDOVA)The Respondent, Medite of New Mexico, Inc., Las Vegas,New Mexico, its officers, agents, successors, and assigns,
shall1. Cease and desist from failing and refusing to offer rein-statement to William Cordova if, at the compliance stage ofthis proceeding, it is determined William Cordova has been
denied reinstatement as a consequence of the Respondent's
failure to offer him an opportunity to bid on job vacancies
following the Respondent's receipt of his unconditional offer
to return to work.2. Offer William Cordova immediate reinstatement if, atthe compliance stage of this proceeding, it is determined
Cordova has been denied reinstatement as a consequence of
the Respondent's failure to offer him an opportunity to bid
on job vacancies following the Respondent's receipt of his
unconditional offer to return to work.3. Make William Cordova whole for any loss in wagesand benefits he suffered if, at the compliance stage of this
proceeding, it is determined Cordova has been denied rein-
statement as a consequence of the Respondent's failure to
offer him an opportunity to bid on job vacancies following
the Respondent's receipt of his unconditional offer to return
to work, in the manner set out in the remedy section of this
decision.FINDINGSOF
FACT(COCAAND
MONTOYA)Benny Coca was employed by the Respondent in July1984 and held a variety of jobs between 1984 and June 11,
1990, when he joined the strike. Between 1984 and 1990, he
worked as a welder, log loader, laborer, wood storage front
end operator, maintenance millwright, and millwright 3, at
rates ranging from $6.75 to $9 per hour.George Montoya was employed by the Respondent in May1983 and held two jobs between that date and the date he
joined the strike, June 11, 1990. He worked as a welder be-
tween May 1983 and March 1984 and worked as a mill-
wright between March 1984 and June 11, 1990.Following the Union's November 15, 1990 decertificationand abandonment of further strike activities, both Coca and
Montoya submitted unconditional, written offers to return to
work to the Respondent.Neither was offered reinstatement at any time thereafter.
The Respondent advanced the affirmative defense it wasand is justified in denying strikers Coca and Montoya rein- 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Mascarenas testified he is 6-feet tall and weighs 230 pounds;Coca appears to be about 5 feet 5 inches tall and about 140 pounds.6Mascarenas, however, unequivocally testified Tafoya did notstrike him at any time and the tape was too indistinct to identify the
participants in the incident.statement because they engaged in serious misconduct duringthe strike.The Respondent cited the following alleged misconduct asgrounds for denying reinstatement to Coca and Montoya:1. Their alleged assault and battery of nonstriker JoeMascarenas on June 20, 1990, at the picket line.2. Coca's allegedly being under the influence of alcoholon June 20, 1990, at the time of the alleged assault.3. Montoya's alleged threatening and attempted assault ofnonstriker Dominguez as Dominguez approached the Mediteplant in his auto to go to work on July 10, 1990.4. Coca's and Montoya's alleged cursing of nonstrikerDominguez and Montoya's threatening Dominguez with bod-
ily harm while in Montoya's vehicle, alongside Dominguez'
vehicle, on July 11, 1990.5. Their alleged shouting of obscenities at Foreman MikeGriego while in a vehicle alongside Griego's vehicle on July
11, l990.These contentions shall be addressed seriatim.1. The alleged June 20, 1990 assaultIn support of the contention Coca and Montoya engagedin serious misconduct by committing an assault upon a non-
striker at the picket line on June 20, 1990, the Respondent
called Joe Alexander, Joe Mascarenas, and Ray Cordova to
the stand.Alexander testified he was employed as Medite's mainte-nance superintendent.Alexander testified he, nonstriker Joe Mascarenas, an elec-trician, and nonstriker Don Washburn left the plant in sepa-
rate vehicles at about 7:30 p.m. on June 20, 1990, with
Mascarenas in the lead, followed by Alexander and
Washburn.He testified as the three vehicles exited the plant drivewayand proceeded down the street, pickets at the plant exit and
along the sides of the street (about 20±30) were yelling at
Mascarenas, including Coca and Montoya; the pickets were
crossing back and forth in the street in front of the vehicles,
forcing them to move slowly; about 20 to 30 yards from the
plant exit, Mascarenas came to a stop, alighted from his ve-
hicle, and took several steps away from his vehicle towards
the pickets yelling at him as the pickets moved towards
Mascarenas.Alexander testified he was still in his vehicle, behind thewheel, observing the foregoing and saw Coca, as Mascarenas
came face to face with him, strike Mascarenas in the mouth,
saw Mascarenas strike Coca in the face, saw Coca fall back,5saw Coca kick Mascarenas as he fell back, and saw striker
Leyba come alongside Mascarenas and strike Mascarenas as
strikers reached the scene.Alexander testified he had left his vehicle by that timeand. with the help of striker/picket Dan Hearn, separated the
combatants, escorted Mascarenas back to his vehicle, in-
structed Mascarenas to leave, and Mascarenas complied with
that instruction. He also stated the whole fracas could have
been avoided if Mascarenas had stayed in his vehicle and
proceeded forward.Mascarenas testified Montoya (who was carrying a picketsign at the plant exit) addressed curses and epithets at himas he drove out the exit; the pickets lining both sides of thestreet as he proceeded continued to curse him, calling him
a scab and derogatory terms, including Coca. He stated many
pickets were crossing the street in front of his vehicle, forc-
ing him to stop; that he left his vehicle and approached the
pickets to talk his way through; the pickets came towards
him as he approached them, he was faced by Coca, Coca
called him a name and told him to bring it on, kicked him
in the leg, and he struck Coca in return; other pickets at-
tacked him, including Leyba, who struck him from his side,
in the eye and Montoya, who struck him from the other side
and invited him to meet him at the park later, as Alexander
and Hearn were separating the combatants and escorting
Mascarenas back to his vehicle.Ray Cordova testified he was on guard duty at the plantexit at the time Mascarenas, Alexander and Washburn came
through the plant exit, saw the melee taking place, saw Art
Tafoya and Coca hit Mascarenas, and utilized a video camera
for about 15 seconds to tape the incident.6Called in rebuttal following the foregoing, Coca testifiedafter Mascarenas left his vehicle, he crossed the street and
pushed Coca's wife; when Coca confronted him, he knocked
Coca down; he neither hit nor kicked Mascarenas; and as
other pickets helped him to his feet, Alexander intervened
and escorted Mascarenas back to his vehicle.Called in rebuttal, Montoya testified he was carrying apicket sign at the plant exit as Mascarenas, came through;
conceded he called Mascarenas a scab and cursed him as he
passed through; that he saw Mascarenas stop his vehicle
about 20 yards down the street after leaving the exit, leave
his vehicle and approach pickets lining the street; he ran to
the scene as Alexander was attempting to break up the melee
and escort Mascarenas back to his vehicle; and denied strik-
ing Mascarenas.I do not credit Coca's testimony Mascarenas pushed hiswife, nor his denial he kicked Mascarenas. Mascarenas
would have had to cross the street from the lane he was in
when he stopped and alighted from his vehicle to push
Coca's wife and the testimony of all others established as
Mascarenas left his vehicle and stroke towards the pickets,
the pickets moved towards him. Nor do I credit Alexander's
testimony the first blow in the Coca-Mascarenas encounter
was Coca's striking Mascarenas in the mouth, since
Mascarenas failed to support that testimony, stating the only
blow he received from Coca was a kick to the leg. Finally,
I do not credit Mascarenas' testimony he only stopped and
alighted from his vehicle to try to talk his way through, and
his testimony Coca kicked him before he knocked Coca
down, crediting the testimony of Carmen Tafoya that
Mascarenas appeared angry and belligerent as he approached
Coca and Alexander's testimony Mascarenas could have kept
going and avoided the fracas and that Coca kicked
Mascarenas as he was collapsing following Mascarenas'
blow to his face. I do not credit Ray Cordova's testimony
in respect to what he saw, his testimony was unreliable.I therefore find and conclude Montoya, Coca, and otherpickets yelled at Mascarenas as he left the plant exit and pro-
ceeded down the street, calling him a scab, cursing him, and 633MEDITE OF NEW MEXICO7Crediting both Carmen Tafoya's testimony and other evidenceestablishing another physical encounter was avoided only a few days
later when a policeman at the scene ordered Mascarenas to get back
in his vehicle and proceed when he responded to yells from pickets
by stopping and alighting from his vehicle and proceeding towards
the pickets.addressing other unprintable epithets at him; angered by thecurses, etc., Mascarenas stopped and alighted from his vehi-
cle, approached the pickets in a belligerent manner;7was metface to face by Coca, whom he had identified as one of those
cursing him, was invited by Coca to bring it on, and re-
sponded by striking Coca and knocking him to the ground,
with Coca kicking him as he went down, followed by a gen-
eral melee during which Leyba and other pickets, including
Montoya, struck Mascarenas before Alexander and a picket
intervened, broke up the altercation, and escorted Mascarenas
back to his vehicle.2. Alleged alcoholic influence (Coca)As an additional ground for refusing to reinstate Coca, theRespondent alleged Coca engaged in serious misconduct by
being under the influence of alcohol at the time of his al-
leged assault of Mascarenas.Mascarenas testified Coca had a bottle of beer in his hand,which he threw away before their encounter. He also testified
he saw two coolers alongside the street. He conceded he did
not know their contents.On the basis of the foregoing, I find the Respondent failedto establish Coca was under the influence of alcohol while
on the picket line on June 20, 1990.3. The alleged July 10, 1990 threat and attemptedassault (Montoya)As an additional ground for refusing to reinstate Montoya,the Respondent relied on his alleged serious misconduct dur-
ing the strike (on July 10, 1990) of threatening and attempt-
ing to assault nonstriker Mark Dominguez.Mark Dominguez testified he was hired by Medite duringthe strike and at about 11:30 to 11:40 p.m. on July 10, 1990,
while proceeding down the street in his vehicle shortly be-
fore reaching the plant entrance, Montoya stepped into the
street swinging a long-handled ax and said ``I'll kill you,''
causing him to swerve to the left before reaching the plant
entrance.Montoya testified the pickets had an ax which they usedto chop wood for their barbecues but denied he committed
the act or uttered the statement attributed to him by
Dominguez.Dominguez impressed me as a credible witness and I cred-it his testimony.I therefore find on July 10, 1990, Montoya swung an axat Dominguez' vehicle and threatened to kill Dominguez as
he was approaching the plant in the vehicle.4. The alleged cursing and threatening of nonstrikerDominguez on July 11, 1990 (Coca and Montoya)As an additional ground for refusing to reinstate Coca andMontoya, the Respondent alleged the two engaged in serious
misconduct on July 11, 1990, by cursing and threatening
nonstriker Dominguez with bodily harm.Mark Dominguez testified he was cruising in his auto, ac-companied by a friend, at about 3:30 to 4 p.m. on Grand Av-
enue, in the inside lane; a vehicle came alongside his auto
in the outside lane driven by Montoya and occupied by Coca
and Art Tafoya; the three called him a scab and cursed him;
Montoya demanded that he pull over or he would get him
later; he increased his speed, outdistanced the Montoya vehi-
cle as it followed him and Montoya abandoned the chase.Both Montoya and Coca testified Montoya was drivingand Coca was a passenger in Montoya's vehicle at the date,
time, and place identified by Dominguez; Montoya pulled
alongside Dominguez' vehicle and the two called him a scab
and cursed him; and that Dominguez increased his speed and
departed. The two denied Tafoya was in the vehicle. I cred-
ited Tafoya's denial he was in the vehicle in my underlying
decision, again credit that denial, and find Dominguez was
mistaken in identifying Tafoya as present in the Montoya ve-
hicle.As noted above, Dominguez impressed me as a crediblewitness and I credit his testimony Montoya demanded he
pull over and threatened to get him later when he did not
comply with that demand.5. The alleged July 11, 1990 cursing of ForemanGriego (Coca and Montoya)As another ground for denying reinstatement to Coca andMontoya, the Respondent cited Coca's and Montoya's al-
leged misconduct of cursing Foreman Griego from Mon-
toya's vehicle on July 11, 1990.Griego testified he has been shipping foreman at the plantfor several years; as he left the plant in his van on July 10,
1990, after finishing his work shift, a vehicle driven by Mon-
toya with Coca sitting alongside Montoya came abreast of
his vehicle; Coca called him a scab and addressed other epi-
thets to him; Montoya did not speak; he ignored Coca and
continued on his way.Montoya and Coca denied the incident occurred.
I credit Griego's testimony and find Coca on July 11,1990, called foreman Griego a scab and cursed him.Analysis and Conclusions (Coca and Montoya)I have entered findings during the strike, striker Coca:1. Shouted scab and other epithets at nonstrikerMascarenas and kicked Mascarenas as Mascarenas knocked
him down.2. Called nonstriker Dominguez and Foreman Griego scabsand cursed both of them.I have also entered findings during the strike, striker Mon-toya:1. Hit nonstriker Mascarenas without provocation.
2. Swung an ax at nonstriker Dominguez' vehicle andthreatened to kill him.3. Threatened to ``get'' Dominguez later if Dominguez didnot pull over, while driving alongside Dominguez' vehicle.4. Engaged in name-calling of Dominguez and ForemanGriego.In 1984, the Board adopted a test devised by the ThirdCircuit Court of Appeals to determine whether misconduct
during the strike by a striker/employee justified his employ- 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Clear Pine Mouldings, 268 NLRB 1044 (1984).9McQuaide, supra at 523.10If no exceptions are filed as provided by Sec. 102.46 of theBoards Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.er's refusal to offer him reinstatement following his uncondi-tional offer to return to work.8The Board ruled an employer may refuse to reinstate astriking employee when the employee's conduct during the
strike ``Under the circumstances existing may reasonably
tend to coerce or intimidate employees in the exercise of
rights protected under the Act,'' quoting the italicized lan-
guage from the Third Circuit Court decision (NLRB v. W.C.McQuaide, 552 F.2d 519, 527 (1979), enfg. in part 220NLRB 593 (1975).In so doing, the Board bowed to decisions in other circuitsreversing a line of cases holding a striker's threats addressed
to a nonstriker during a strike, where unaccompanied by vio-
lence or physical gesture, was not sufficiently serious mis-
conduct to warrant refusing reinstatement to the striker.McQuaide, however, reiterated and approved the Boarddoctrine ``that the use of epithets, vulgar words or profanity
does not deprive a striker of the protection of the Act'' (em-
phasis added), citing cases.9To similar effect, Georgia Kraft Co. v. NLRB, 696 F.2d931, 939±940 (11th Cir. 1983), holding a striker's addressing
of lewd and insulting language to a supervisor crossing a
picket line insufficient misconduct to warrant denying the
striker reinstatement; that name calling was privileged under
the free speech provisions of the Act (Sec. 8(c)); also see
MGM Grand Hotel, 275 NLRB 1015 (1985), and RefuseCompactor Service, 311 NLRB 12 (1993).On the basis of the foregoing, I find the namecalling ad-dressed by strikers Coca and Montoya to nonstrikers
Mascarenas, Dominguez, and Griego insufficient basis for
the Respondent's failure and refusal to offer them reinstate-
ment.With respect to Coca's altercation with Mascarenas, I alsofind and conclude Coca's kicking Mascarenas as he was
knocked down by Mascarenas is also insufficient grounds for
denying Coca reinstatement. Mascarenas provoked the inci-
dent by leaving his vehicle when there was no need to do
so and approaching Coca in an angry and belligerent manner,
after Coca had called him names; a much bigger man, he
struck Coca in the face and knocked him down, and Coca's
kicking him inflicted much less injury, if any, than that suf-
fered by Coca. As the Board observed in Ornamental IronWork Co., 295 NLRB 473 (1989), a striker does not engagein misconduct precluding reinstatement when involved in a
fight provoked by his opponent. Also see Franzia BrothersWinery, 290 NLRB 927 (1988).With respect to Montoya, however, the Board has held astriker forfeits his protection under the Act and may be de-
nied reinstatement by his employer when he threatens a non-
striker with personal harm and tells a nonstriker to pull over,
he has something for him (Land Air Delivery, 286 NLRB113l (1987); when a striker threatens to kill a nonstriker
(Axelson, Inc., 285 NLRB 862 (1987)); when a striker threat-ens to ``get'' a nonstriker (Roto Rooter, 283 NLRB 771(1987)); when a striker hits a nonstriker without provocation
(Bingham-Willamette Co., 279 NLRB 270 (1986); Keco In-dustries, 176 NLRB 1469 (1985); and United States Gypsum,284 NLRB 4 (1987)); and when a striker holds a bat in a
threatening manner when confronting a nonstriker and threat-ens to kill a nonstriker (Gem Urethane Corp., 284 NLRB1349 (1987).Montoya engaged in a number of the acts just describedduring the course of the strike, i.e., striking Mascarenas with-
out provocation, telling Dominguez he would get him later
if he did not pull over, and swinging an ax at Dominguez'
vehicle and threatening to kill him.I find and conclude by engaging in those acts Montoyaforfeited his protection under the Act and the Respondent
was entitled to deny him reinstatement therefor.CONCLUSIONSOF
LAW(COCAAND
MONTOYA)1. Coca's misconduct during the strike was insufficientgrounds for the Respondent's refusal to reinstate him follow-
ing the Respondent's receipt of his unconditional offer to re-
turn to work.2. Montoya's misconduct during the strike was sufficientgrounds for the Respondent's refusal to reinstatement him
following the Respondent's receipt of his unconditional offer
to return to work.3. By failing and refusing to offer Coca the opportunityto bid on job vacancies following his unconditional offer to
return to work without establishing any legitimate business
justification therefor, the Respondent violated Section 8(a)(1)
and (3) of the Act.4. The Respondent did not violate the Act by failing andrefusing to offer Montoya the opportunity to bid on job va-
cancies following his unconditional offer to return to work.5. The aforementioned unfair labor practice affected andaffects interstate commerce as defined in the Act.THEREMEDY(COCA)Having found the Respondent engaged in unfair laborpractices, I recommend the Respondent be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the policies of the Act.Having found the Respondent violated the Act by failingand refusing to offer Coca the opportunity to bid on job va-
cancies following its receipt of his unconditional offer to re-
turn to work, I recommend the Respondent be directed to
offer reinstatement to Coca if, at the compliance stage of this
proceeding, it is determined that Coca was denied reinstate-
ment as a consequence of the Respondent's failure and re-
fusal to give him an opportunity to bid on job vacancies, and
made whole for any loss of pay and benefits he may have
suffered by virtue of the Respondent's discrimination against
him, such payment to be made in accordance with F. W.Woolworth & Co., 90 NLRB 289 (1950), with interest com-puted in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10 635MEDITE OF NEW MEXICOORDER (COCA)The Respondent, Medite of New Mexico, Inc., Las Vegas,New Mexico, its officers, agents, successors, and assigns,
shalll. Cease and desist from failing and refusing to offer rein-statement to Benny Coca if, at the compliance stage of this
proceeding, it is determined Benny Coca has been denied re-
instatement as a consequence of the Respondent's failure to
offer him an opportunity to bid on job vacancies following
the Respondent's receipt of his unconditional offer to return
to work.2. Offer Benny Coca immediate reinstatement if, at thecompliance stage of this proceeding, it is determined Benny
Coca has been denied reinstatement as a consequence of the
Respondent's failure to offer him an opportunity to bid on
job vacancies following the Respondent's receipt of his un-
conditional offer to return to work.3. Make Benny Coca whole for any loss in wages andbenefits in the manner set out in the remedy section of this
decision if, at the compliance stage of this proceeding, it is
determined Benny Coca has been denied reinstatement as a
consequence of the Respondent's failure to offer him an op-
portunity to bid on job vacancies following the Respondent's
receipt of his unconditional offer to return to work.ORDER (MONTOYA)It is ordered that the complaint issued in Case 28±CA±11281±19 be, and it is, dismissed.ORDER (CORDOVA, COCA, ANDMONTOYA
)The Respondent, Medite of New Mexico, Inc., Las Vegas,New Mexico, its officers, agents, successors, and assigns, are
directed to notify the Regional Director in writing within 20
days from the date of this Order what steps the Respondent
has taken to comply.